 Case 3:20-cv-00098-REP Document 80 Filed 03/27/20 Page 1 of 4 PageID# 2656



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


STEVES AND SONS, INC.,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
                                                                 Civil Action No. 3:20-cv-00098
       v.                                            )
                                                     )
JELD-WEN, INC.,                                      )
                                                     )
                         Defendant.                  )
                                                     )

 DEFENDANT JELD-WEN, INC.’S MOTION TO DISMISS COUNTS ONE AND TWO
         OF PLAINTIFF STEVES AND SONS, INC.’S COMPLAINT
                 FOR FAILURE TO STATE A CLAIM

       Defendant JELD-WEN, Inc. (“JELD-WEN”), by counsel, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, hereby moves for an order dismissing Counts One and Two of

the Complaint filed by Plaintiff Steves and Sons, Inc. (“Steves”) on February 14, 2020, for failure

to state a claim upon which relief may be granted.

       As set forth more fully in the accompanying memorandum of law, the grounds for this

motion are as follows:

       1.      Steves does not, and cannot, plausibly allege facts showing antitrust impact or

antitrust injury to support its claim in Count One for a violation of Section 7 of the Clayton Act.

       2.      Steves’ tortious-interference claim in Count Two must be dismissed under

Delaware’s “bootstrapping” doctrine.

       3.      In the alternative, Steves’ tortious-interference claim in Count Two fails as a matter

of law because Steves has failed to adequately allege either of the two types of tortious-interference

claims recognized by Delaware law.
 Case 3:20-cv-00098-REP Document 80 Filed 03/27/20 Page 2 of 4 PageID# 2657



       Therefore, JELD-WEN respectfully requests that the Court issue an order dismissing

Counts One and Two of the Complaint with prejudice.



       Dated: March 27, 2020                     Respectfully submitted,


                                                 JELD-WEN, Inc.

                                                 By counsel

                                                 /s/ Brian C. Riopelle
                                                 Brian C. Riopelle (VSB #36454)
                                                 Gregory J. DuBoff
                                                 McGuireWoods LLP
                                                 Gateway Plaza
                                                 800 East Canal Street
                                                 Richmond, VA 23219
                                                 (804) 775-1084 – Tel.
                                                 (804) 698-2150 – Fax
                                                 briopelle@mcguirewoods.com

                                                 Attorneys for Defendant




                                             2
 Case 3:20-cv-00098-REP Document 80 Filed 03/27/20 Page 3 of 4 PageID# 2658



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of March 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
       Munger, Tolles & Olson LLP


                                                 3
Case 3:20-cv-00098-REP Document 80 Filed 03/27/20 Page 4 of 4 PageID# 2659



    560 Mission Street, 27th Floor
    San Francisco, CA 94105
    (415) 512-4000 – Tel.
    (415) 512-4077 – Fax
    kyle.mach@mto.com
    emily.curran-huberty@mto.com

    Attorneys for Plaintiff

    Marvin G. Pipkin
    Kortney Kloppe-Orton
    Pipkin Law
    10001 Reunion Place, Suite 6400
    San Antonio, TX 78216
    (210) 731-6495 – Tel.
    (210) 293-2139 – Fax

    Of Counsel


                                          /s/ Brian C. Riopelle
                                          Brian C. Riopelle (VSB #36454)
                                          McGuireWoods LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          (804) 775-1084 – Tel.
                                          (804) 698-2150 – Fax
                                          briopelle@mcguirewoods.com

                                          Attorney for Defendant




                                      4
